DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-11, 16-20 and 27-30) in the reply filed on November 09, 2021 is acknowledged.
Claim Objections
Claims 3, 7 and 9 are objected to because of the following informalities:   	Regarding claims 3, 7 and 9, the “plan view” should read “plan view area” for consistency. 		 	 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 2 recites the limitation "wherein each of the carbon dioxide capture devices is approximately evenly spaced away from each adjacent one of the carbon dioxide capture devices," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses coating substrates that can extend vertically in a spaced-apart arrangement (see FIG. 6; page 28, ll. 11-13). The instant specification indicates that the substrates can be spaced-apart at a predetermined distance (see page 103). However, the specification as originally filed fails to disclose wherein the substrates are spaced-apart (carbon dioxide capture devices) in approximately evenly spaced-apart as claimed. As such, said limitation claim 2, constitutes new matter.
 	Claim 19 recites the limitation "wherein each of the carbon dioxide capture devices is approximately evenly spaced away from each adjacent one of the carbon dioxide capture devices," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses coating substrates that can extend vertically in a spaced-apart arrangement (see FIG. 6; page 28, ll. 11-13). The evenly spaced-apart as claimed. As such, said limitation claim 19, constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-6, 8, 10-11, 19 and 27-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, and 10-11 recite the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 5, 6 and 11 recite the limitation "the carbon dioxide capture devices".  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to – the substrates – or define carbon dioxide capture devices earlier in the claim. Appropriate correction is required.
The term “approximately” in claims 5 and 19 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “generally” in claims 6, 11 and 28 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 20 and 8 recite the limitation "the surface".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 27 recite the limitation "the planar area".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 27 recite the limitation "wherein the one or more surfaces of the substrate of all of the carbon dioxide capture devices coated with carbon-dioxide capture coating composition is at least 40 times greater than the planar area occupied by the device retaining structure". It is unclear as to the characteristics of the one or more surfaces of the substrate that must be greater than the “planar area occupied by the device retaining structure". Further, it is unclear whether the one or more surfaces of a single substrate that should be at least 40 times greater or the combination of all the one or more surfaces of all of the carbon dioxide capture devices collectively. Further clarification is requested and appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanehara et al. (cited in the IDS filed on 04/22/2021; US 2016/0194599) (hereinafter “Kanehara”).
Regarding claim 1, Kanehara discloses a carbon dioxide capture apparatus, comprising:  	a plurality of substrates each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (a plurality of support substrates (2) made of water impermeable material such as glass or stainless steel; see ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5);  	wherein said spaced-apart substrates jointly define a plan view area occupied thereby (the plurality of support substrates are spaced-apart at a predetermined distance in a predetermined area, and thus jointly define a plan view area; see ¶¶ [0091] 
Regarding claim 3, Kanehara further discloses wherein the substrates extend vertically in the plan view area (¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 4, Kanehara further discloses wherein the substrate is made from a material that is light transmissive (¶ [0237]).
Regarding claim 6, Kanehara further discloses wherein each of the substrates (carbon dioxide capture devices) is generally flat (see FIGS. 4A-L and 5).
Regarding claim 7, Kanehara further discloses wherein the substrates extend vertically in the plan view area (¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 8, Kanehara further discloses wherein the carbon-dioxide capture coating composition is adhered to the one or more surfaces respectively coated thereon (see ¶¶ [0091] and [0207]-[0209]; FIGS. 4A-L and 5).
Regarding claim 9, Kanehara further discloses wherein the substrates extend vertically in the plan view area (¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 10, 
Regarding claim 11, Kanehara further discloses wherein each of the substrates (carbon dioxide capture devices) is generally flat (see FIGS. 4A-L and 5).
Therefore, Kanehara anticipates the limitations set forth in claim(s) 1, 3-4 and 6-11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara as applied to claim 1 above, and further in view of Van Alstyne et al. (US 2010/0311157) (hereinafter “Van Alstyne”).
Regarding claim 2, Kanehara discloses the carbon dioxide capture apparatus according to claim 1..  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara as applied to claim 1 above. 
Regarding claim 5, Kanehara discloses the carbon dioxide capture apparatus according to claim 1..
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara et al. (cited in the IDS filed on 04/22/2021; US 2016/0194599) (hereinafter “Kanehara”) in view of Aikens et al. (cited in the IDS filed on 04/22/2021; US 2009/0181434) (hereinafter “Aikens”).
Regarding claim 16, Kanehara discloses a carbon dioxide capture apparatus, comprising:  	a device retaining structure (a fixing instrument for supporting a plurality of substrates (see ¶ [0185]-[0187]),  	 a plurality of carbon dioxide capture devices affixed to the fixing instrument (a plurality of support substrates (2) made of water impermeable material such as glass or stainless steel coupled to a fixing instrument; see ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5),
Regarding claim 17, modified Kanehara further discloses wherein the one or more surfaces of each of the carbon dioxide capture devices extends vertically within the interior space of the device retaining structure (the substrates are arranged vertically by the affixing instrument; see, Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5; Aikens at FIG. 12).
Regarding claim 18, modified Kanehara further discloses wherein the substrate is made from a material that is light transmissive (see Kanehara at ¶ [0237]).
Regarding claim 19, modified Kanehara discloses the carbon dioxide capture apparatus according to claim 16. 	Modified Kanehara does not explicitly disclose wherein each of the carbon dioxide capture devices is approximately evenly spaced away from each adjacent one of the carbon dioxide capture devices. However, Kanehara does disclose wherein the spacing between the substrate can be selected according to need (see ¶ [0186]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacing between the substrates of modified Kanehara to have an approximately evenly spacing. One of ordinary skill in the art would have made said modification since Kanehara discloses that the spacing between the substrate can be selectively varied and desired spacing can be selected according to need (see ¶ [0186]).
Regarding claim 20, modified Kanehara further discloses wherein the carbon-dioxide capture coating composition is adhered to the one or more surfaces respectively .
Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara in view of Aikens as applied to claim 16 above, and further in view of Van Alstyne et al. (US 2010/0311157) (hereinafter “Van Alstyne”).
Regarding claim 27, modified Kanehara discloses the carbon dioxide capture apparatus according to claim 16. 	Modified Kanehara discloses a plurality of substrates each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (see ¶¶ [0091] and [0185]-[0186]; FIGS. 4A-L and 5). 	Modified Kanehara does not explicitly disclose wherein the one or more surfaces of the substrate of all of the carbon dioxide capture devices coated with carbon-dioxide capture coating composition combined provide surface area of at least 40 times greater than the planar area occupied by the device retaining structure. However, Kanehara discloses that is advantageous during cell culture to maximize land usage so as to improve and increase biomass yield (Kanehara at ¶ [0018]). Kanehara further discloses that the disclosed carbon dioxide capture apparatus can be employed to increases the quantity of microorganisms collected per culture device installation area (Kanehara at ¶ [0058]). Kanehara further discloses wherein plurality of substrates are spaced-apart in the installation area and the height of the substrates can be selected according to the purpose of culturing (Kanehara at [0186]-[0187]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the arrangement and the size of the substrates such that the one or more surfaces of 
Regarding claim 28, modified Kanehara further discloses wherein the one or more surfaces of each of the carbon dioxide capture devices extends vertically within the interior space of the device retaining structure (the substrates are arranged vertically by the affixing instrument; see, Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5; Aikens at FIG. 12).
Regarding claim 29, modified Kanehara further discloses wherein the substrate is made from a material that is light transmissive (see Kanehara at ¶ [0237]).
Regarding claim 30, modified Kanehara further discloses wherein the substrate of each of the carbon dioxide capture devices is generally flat (see, Kanehara, FIGS. 4A-L and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799